EXHIBIT 10.1

 

KFORCE INC.

2005 ANNUAL PERFORMANCE BONUS PLAN

 

1. Purpose. The purpose of the Kforce Inc. Annual Performance Bonus Plan is to
motivate and reward short-term performance by providing cash bonus payments
based upon the achievement of pre-established and objective performance goals
for each fiscal year.

 

2. Definitions. The following definitions are applicable to the Plan:

 

(a) “Annual Performance Bonus Award” means a target annual performance bonus
award made pursuant to Section 5 of the Plan.

 

(b) “Award” means an Annual Performance Bonus Award.

 

(c) “Base Salary” means the base rate of cash compensation paid by the Firm to
or for the benefit of a Participant for services rendered or labor performed
while a Participant in this Plan, including base pay a Participant could have
received in cash in lieu of deferrals under any deferred compensation plan or to
any cafeteria plan under Section 125 of the Code maintained by the Firm.

 

(d) “Board” means the Board of Directors of the Firm.

 

(e) “Code” means the Internal Revenue Code of 1986, as amended, including
Treasury Regulations.

 

(f) “Committee” means the Compensation Committee of the Board, which shall be
appointed by, and serve at the pleasure of, the Board, and shall consist of
members of the Board who are not employees of the Firm or any affiliate thereof
and who qualify as “outside directors” under Section 162(m) of the Internal
Revenue Code, as amended from time to time, and the regulations promulgated
thereunder.

 

(g) “Executive Officer” means an employee of the Firm whom the Board has
designated as an executive officer of the Firm for purposes of reporting under
the Securities Exchange Act of 1934, as amended from time to time, or any
successor thereto.

 

(h) “Firm” means Kforce Inc.

 

(i) “Fiscal Year” means the calendar year.

 

(j) “Participant” means any Executive Officers designated by the Committee to
participate in the Plan.

 

(k) “Plan” means this Kforce Inc. 2005 Annual Performance Bonus Plan, as it may
be amended from time to time.

 

3. Administration of Plan. The Plan shall be administered by the Committee. The
Committee shall have the authority to select Executive Officers to participate
in the Plan, to determine performance goals and the Annual Performance Bonus
Award amounts to be paid upon achievement of the performance goals, to determine
other terms and conditions of Awards under the Plan, to establish and amend
rules and regulations relating to the Plan, and to make all other determinations
necessary and advisable for the administration of the Plan. The Committee may
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or any Award in the manner and to the extent it shall deem desirable to
carry it into effect. All decisions made by the Committee pursuant to the Plan
shall be made in the Committee’s sole and absolute discretion and shall be final
and binding on Executive Officers, Participants, and the Firm.

 

4. Designation of Participants. Participants in the Plan shall be selected by
the Committee on an annual basis from among the Executive Officers.

 

1



--------------------------------------------------------------------------------

5. Annual Performance Bonus Awards.

 

(a) Each Participant shall be eligible to receive such Annual Performance Bonus
Award, if any, for each Fiscal Year as may be payable pursuant to the
performance criteria described below. Annual Performance Bonus Awards consist of
cash amounts payable upon the achievement during a Fiscal Year of specified
objective performance goals. Within the first 90 days of the Fiscal Year, the
Committee will establish the performance goals and the amounts to be paid if the
performance goals are achieved. The Annual Performance Bonus Award, if any, for
each Participant will be determined as a percentage of the Participant’s Base
Salary. The maximum Annual Performance Bonus Award that may be awarded to a
Participant for a Fiscal Year shall be 300% of the Participant’s Base Salary for
such Fiscal Year.

 

(b) Participants shall have their Annual Performance Bonus Awards, if any,
determined on the basis of the degree of achievement of performance goals which
shall be established by the Committee in writing and which goals shall be stated
in terms of the attainment of specified levels of or percentage changes in any
one or more of the following measurements.

 

  •   common stock price

 

  •   average annual growth in earnings per share

 

  •   increase in shareholder value

 

  •   earnings per share

 

  •   net income

 

  •   return on assets

 

  •   return on shareholders’ equity

 

  •   increase in cash flow

 

  •   operating profit or operating margins

 

  •   revenue growth of Kforce

 

  •   operating expenses

 

  •   gross profit percentage

 

  •   working capital

 

  •   revenue levels

 

  •   selling, general and administrative expense levels

 

  •   debt or debt-to-equity

 

  •   accounts receivable write-offs

 

  •   cash levels

 

  •   liquidity

 

The Committee shall, for each Fiscal Year, establish the performance goal or
goals from among the foregoing to apply to each Participant and a formula or
matrix prescribing the extent to which such Participant’s annual performance
bonus award shall be earned based upon the achievement of such performance goal
or goals.

 

(c) Each Annual Performance Bonus Award shall be based solely on achievement of
one or more of the applicable performance goals as established by the Committee
pursuant to Section 5(a) above and the Committee shall not have the discretion
to increase the amount of the Annual Performance Bonus Award. No Annual
Performance Bonus Award shall be payable except upon written certification by
the Committee that the performance goals have been satisfied to a particular
extent and that any other material terms and conditions precedent to payment of
an Annual Performance Bonus Award have been satisfied.

 

2



--------------------------------------------------------------------------------

(d) Payment of any Annual Performance Bonus Award amount to be paid to a
Participant based upon the degree of attainment of the applicable performance
goals shall be made at such time(s) as the Committee may in its discretion
determine. However, the Award amount shall be paid in full within 30 days after
the public release of its audited results.

 

6. Participant’s Interests. A Participant’s interest in any Awards shall at all
times be reflected on the Firm’s books as a general unsecured and unfunded
obligation of the Firm subject to the terms and conditions of the Plan. The Plan
shall not give any person any right or security interest in any asset of the
Firm or any fund in which any deferred payment is deemed invested. Neither the
Firm, the Board, nor the Committee shall be responsible for the adequacy of the
general assets of the Firm to discharge, or required to reserve or set aside
funds for, the payment of its obligations hereunder.

 

7. Non-Alienation of Benefits; Beneficiary Designation. All rights and benefits
under the Plan are personal to the Participant and neither the Plan nor any
right or interest of a Participant or any other person arising under the Plan is
subject to voluntary or involuntary alienation, sale, transfer, or assignment.
Subject to the foregoing, the Firm shall establish such procedures as it deems
necessary for a Participant to designate one or more beneficiaries to whom any
payment the Committee determines to make would be payable in the event of the
Participant’s death.

 

8. Withholding for Taxes. Notwithstanding any other provisions of this Plan, the
Firm may withhold from any payment made by it under the Plan such amount or
amounts as may be required for purposes of complying with any federal, state and
local tax or withholding requirements.

 

9. Rights of Employees. Nothing in the Plan shall interfere with or limit in any
way the right of the Firm to terminate a Participant’s employment at any time,
or confer upon any Participant any right to continued employment with the Firm
or any of its subsidiaries or affiliates.

 

10. Determinations Final. Each determination provided for in the Plan shall be
made by the Committee under such procedures as may from time to time be
prescribed by the Committee and shall be made in the sole discretion of the
Committee. Any such determination shall be conclusive.

 

11. Adjustment of Awards. The Committee shall be authorized to make adjustments
in the method of calculating attainment of performance goals in recognition of
unusual or nonrecurring events affecting the Firm or its financial statements or
changes in applicable laws, regulations or accounting principles; provided,
however, that no such adjustment shall impair the rights of any Participant
without his consent and that any such adjustments with respect to Annual
Performance Bonus Awards shall be made in a manner consistent with Section
162(m) of the Code.

 

12. Amendment or Termination. The Board may, in its sole discretion, amend,
suspend or terminate the Plan from time to time. No such termination or
amendment shall alter a Participant’s right to receive a distribution as
previously earned, as to which this Plan shall remain in effect following its
termination until all such amounts have been paid, except as the Firm may
otherwise determine.

 

3